PER CURIAM.
A security company was the named insured in an errors and omissions liability insurance policy. The security company was also the lessor of a vehicle and the employer of a security guard. While operating the leased vehicle the employee stopped at a traffic light and was rear-ended by another car. The two drivers agreed *1171to pull off the roadway and exchange information but the other driver drove off. While pursuing the other driver the employee accidently but negligently struck and injured a motorist.
The acts of the employee in chasing the hit and run driver and causing the injuries to the motorcyclist were not acts “arising out of the operations of the named insured” within the meaning of that language in this errors and omissions policy.1 The business of the employer was to help protect buildings and businesses. It was not the business of the employer or the employee to chase errant drivers.
REVERSED AND REMANDED for entry of judgment in favor of Great Southwest First Insurance Company.
DAUKSCH, ORFINGER and COWART, JJ., concur.

. See Grieb v. Citizens Casualty Company of New York, 33 Wis.2d 552, 148 N.W.2d 103 (1967); Albert J. Schiff Associates, Inc. v. Flack, 73 A.D.2d 329, 425 N.Y.2d 612, aff’d, 51 N.Y.2d 692, 435 N.Y.S.2d 972, 417 N.E.2d 84 (1980).